Exhibit 10.15

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 22, 2008 by
and between AgFeed Industries, Inc., a Nevada corporation (the “ Company ”), and
the investors named on Exhibit A hereto (each on “ Investor ” and collectively
the “ Investors ”).

 

WITNESSETH

 

WHEREAS, the Company has filed with the Securities and Exchange Commission (the
“Commission”) the Registration Statement (as defined below) relating to the
offer and sale from time to time of the Company’s securities, including shares
of its Common Stock, $0.001 value (“Common Stock”);

 

WHEREAS, the Company is offering for sale shares of Common Stock registered
pursuant to the Registration Statement (the “Offered Shares”); and

 

WHEREAS, each Investor desires to purchase from the Company Offered Shares on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the recitals (which are deemed to be a part
of this Agreement), mutual covenants, representations, warranties and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.

Definitions. As used herein, the following terms have the meanings indicated:

 

“Final Prospectus” shall mean the final prospectus relating to the Investor
Shares that is first filed pursuant to Rule 424(b) after the date and time that
this Agreement is executed and delivered by the parties hereto.

 

“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Preliminary Prospectus” shall mean the prospectus forming a part of the
Registration Statement and any prospectus supplement relating to the Offered
Shares in the form first filed pursuant to Rule 424(b) under the Securities Act,
as amended (the “ Securities Act ”), as further amended or supplemented at the
relevant time, and used prior to the filing of the Final Prospectus, and shall
include all information and documents incorporated by reference in such
prospectus.

 

“Registration Statement” shall mean the registration statement on Form S-3 (File
No. 333-148386), including a prospectus, relating to the offer and sale of
certain of the Company’s Common Stock, which was declared effective by the
Commission on January 11, 2008. References herein to the term “Registration
Statement” as of any date shall mean such effective registration statement, as
amended or supplemented to such date, including all information and documents
incorporated by reference therein as of such date.

 

2.           Purchase of Common Stock. Subject and pursuant to the terms and
conditions set forth in this Agreement, the Company agrees that it will issue
and sell to the Investors and each Investor, severally

 

1

 


--------------------------------------------------------------------------------



 

and not jointly with the other Investors, agrees that it will purchase from the
Company the number of Offered Shares set forth on Schedule I attached hereto
(the “Investor Shares ”). The aggregate purchase price for the Investor Shares
(the “ Aggregate Purchase Price ”) and the purchase price per Investor Share is
set forth on Schedule I hereto. The closing of the purchase and sale of the
Investor Shares will be on the date and at the time set forth on Schedule I
hereto, or such other date or time as the parties may agree upon in writing (the
“ Closing ”).

 

3.

Deliveries at Closing.

 

(a)        Deliveries by the Investor. At the Closing, each Investor, severally
and not jointly with the other Investors, shall deliver to the Company such
Investor's portion of the Aggregate Purchase Price by wire transfer of
immediately available funds to an account designated by the Company as set forth
on Schedule I hereto, which funds will be delivered to the Company in
consideration of the Investor Shares issued at the Closing.

 

(b)        Deliveries by the Company. At the Closing, the Company shall deliver
to each Investor, using customary book-entry procedures, the Investor Shares for
such Investor.

 

4.

Representations, Warranties, Covenants and Agreements.

 

(a)        Investor Representations, Warranties and Covenants. Each Investor,
severally and not jointly with the other Investors, represents, warrants and
agrees as follows:

 

(1)        Investor has received and reviewed copies of the Registration
Statement and the Preliminary Prospectus, including all documents and
information incorporated by reference therein and amendments thereto, and
understands that no Person has been authorized to give any information or to
make any representations that were not contained in this Agreement, the
Registration Statement and the Preliminary Prospectus, and Investor has not
relied on any such other information or representations in making a decision to
purchase the Investor Shares. Investor hereby consents to receiving delivery of
the Registration Statement and the Preliminary Prospectus, including all
documents and information incorporated by reference therein and amendments
thereto, by electronic mail. Investor understands that an investment in the
Company involves a high degree of risk for the reasons, among others, set forth
under the captions “RISK FACTORS” in the Prospectus.

 

(2)        Investor acknowledges that it has sole responsibility for its own due
diligence investigation and its own investment decision, and that in connection
with its investigation of the accuracy of the information contained or
incorporated by reference in the Registration Statement and the Preliminary
Prospectus and its investment decision, Investor has not relied on (a) any
representation or information not set forth in this Agreement, the Registration
Statement or the Preliminary Prospectus, (b) any Person affiliated with the
Company or (c) the fact that any other Person has decided to invest in the
Offered Shares. Investor understands that nothing in the Prospectus, this
Agreement or any other materials presented to such Investor in connection with
the purchase and sale of the Offered Shares constitutes legal, tax or investment
advice. Such Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Investor Shares.

 

(3)        This Agreement, when duly executed and delivered by Investor, will
constitute a valid and legally binding instrument, enforceable in accordance
with its terms against Investor, except as enforcement hereof may be limited by
the effect of any applicable bankruptcy, insolvency, reorganization or similar
laws or court decisions affecting enforcement of creditors’

 

2

 


--------------------------------------------------------------------------------



 

rights generally and except as enforcement hereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

 

(5)        No state, federal or foreign regulatory approvals, permits, licenses
or consents or other contractual or legal obligations are required for Investor
to enter into this Agreement or purchase the Investor Shares.

 

(6)        Each Investor, if outside the United States of America, will comply
with all applicable laws and regulations in each jurisdiction where it
purchases, offers, sells or delivers Offered Shares or has in its possession or
distributes any offering material, in all cases at its own expense.

 

(7)        From and after obtaining the knowledge of the sale of the Investor
Shares contemplated hereby, such Investor has not taken, and prior to the public
announcement of the transaction (which the Company covenants and agrees shall be
no later than 8:30 am on April 23, 2008) such Investor shall not take, any
action that has caused or will cause such Investor to have, directly or
indirectly, sole or agreed to sell any shares of Common Stock, effected any
short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
the Common Stock, granted any other right (including, without limitation, any
put or call option) with respect to the Common Stock or with respect to any
security that includes, related to or derives any significant part of its value
from the Common Stock, whether or not, direct or indirectly, in order to hedge
its positions in the Investor Shares.

 

(8)        The execution, delivery and performance by Investor of this Agreement
and the consummation by Investor of the transactions contemplated herein do not
and shall not (i) conflict with, constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which Investor is a party or is
bound, (ii) create or impose any lien, charge or encumbrance on any property of
the Investor under any agreement or any commitment to which Investor is party or
under which Investor is bound or under which any of Investor's properties or
assets are bound, or (iii) result in a violation of any federal, state, local or
foreign statute, rule, or regulation, or any order, judgment or decree of any
court or governmental agency applicable to Investor or by which any of
Investor's properties or assets are bound or affected, except, in the case of
clauses (i), (ii) and (iii), for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, prohibit or otherwise interfere with the
ability of the Investor to enter into and perform its obligations under this
Agreement in any material respect.

 

(9)The Company shall not undertake another equity financing of its securities
(including, but not limited to, any additional issuances pursuant to the
Registration Statement) prior to April 29, 2008, except for the sale of up to
$30 million of Common Stock pursuant to the Registration Statement.

 

(b)        Company Representations, Warranties and Covenants. The Company hereby
represents, warrants and agrees as follows:

 

(1)        The Company and each of its subsidiaries listed on Schedule II hereto
(the “Subsidiaries”) has been duly organized and has a valid existence and the
authorization to transact business as a corporation under the laws of its
jurisdiction of organization, with corporate

 

3

 


--------------------------------------------------------------------------------



 

power and authority to own and lease its properties and conduct its business as
described in the Preliminary Prospectus, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except for such
jurisdictions wherein the failure to be so qualified and in good standing would
not individually or in the aggregate have a material adverse effect on the
business, results of operations or financial condition of the Company and its
subsidiaries taken as a whole (a “ Material Adverse Effect ”).

 

(2)        No consent, approval, authorization, order, registration, filing or
qualification of or with any such court or governmental, regulatory or
self-regulatory agency or body is required for the valid authorization,
execution, delivery and performance by the Company of this Agreement or the
issuance of the Investor Shares, except for such consents, approvals,
authorizations, registrations, filings or qualifications as may be required
under the Securities Act or state securities or “blue sky” laws. The Company
shall obtain the listing of the Investor Shares on the Nasdaq Global Market no
later than the time of Closing.

 

(3)        The authorized, issued and outstanding capital stock of the Company
is as set forth in the Prospectus Supplement filed with the Commission by the
Company on April 21, 2008 and as will be as set forth in the Final Prospectus
under the caption “Capitalization” (other than for issuances after the dates
thereof, if any, pursuant to employee benefit plans, or upon exercise of
outstanding options or warrants, as the case may be). The Common Stock,
including the Investor Shares, conforms, and in the case of the Final
Prospectus, will conform, in all material respects to the description thereof
contained in the Preliminary Prospectus and the Final Prospectus. All the issued
and outstanding shares of the capital stock of the Company have been duly
authorized and validly issued, are fully paid and nonassessable and have been
issued in compliance, in all material respects, with all applicable laws. None
of the outstanding shares of Common Stock of the Company were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company other
than those described in the Preliminary Prospectus and those that will be
described in the Final Prospectus.

(4)        The execution, delivery and performance of this Agreement by the
Company and the consummation of the transactions contemplated hereby are within
the corporate powers of the Company and have been duly authorized by all
necessary corporate action on the part of the Company and this Agreement, when
duly executed and delivered by the parties hereto, will constitute a valid and
legally binding instrument of the Company enforceable in accordance with its
terms, except as enforcement hereof may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws or court
decisions affecting enforcement of creditors’ rights generally and except as
enforcement hereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

 

(5)        The Investor Shares have been duly authorized by the Company, and
when issued and delivered by the Company against payment therefor as
contemplated by this Agreement, the Investor Shares will be validly issued,
fully paid and nonassessable, and will conform to the description of the Common
Stock contained in the Preliminary Prospectus.

 

(6)        The execution and delivery of this Agreement do not, and the
compliance by the Company with the terms hereof will not, (i) violate the
Articles of Incorporation (as amended to

 

4

 


--------------------------------------------------------------------------------



 

date) of the Company or the By-Laws (as amended to date) of the Company,
(ii) result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound or to which any of their properties or assets are subject, or (iii) result
in a violation of, or failure to be in compliance with, any applicable statute
or any order, judgment, decree, rule or regulation of any court or governmental,
regulatory or self-regulatory agency or body having jurisdiction over the
Company or any of its Subsidiaries or any of their properties or assets, except
where such breach, violation, default or the failure to be in compliance would
not individually or in the aggregate have a Material Adverse Effect or adversely
affect the ability of the Company to issue and sell the Investor Shares.

 

(7)        The Company meets the requirements for the use of Form S-3 under the
Securities Act for the primary issuance of securities. The Registration
Statement has been declared effective by the Commission and at the time it
became effective, and as of the date hereof, the Registration Statement complied
and complies with Rule 415 under the Securities Act. No stop order suspending
the effectiveness of the Registration Statement has been issued and no
proceeding for that purpose has been initiated or, to the Company’s knowledge,
threatened by the Commission. On the effective date of the Registration
Statement, the Registration Statement complied, on the date of the Prospectus,
the Preliminary Prospectus complied, and at the date of the Closing, the Final
Prospectus will comply, in all material respects with the applicable provisions
of the Securities Act and the applicable rules and regulations of the Commission
thereunder; on the effective date of the Registration Statement, the
Registration Statement did not, on the date of the Preliminary Prospectus, the
Preliminary Prospectus did not, and at the date of the Closing, the Final
Prospectus and other information provided in writing to the Investors, when
ready together, will not, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made (with respect to the Prospectus), not misleading; and when filed with the
Commission, the documents incorporated by reference in the Registration
Statement, the Prospectus and the Final Prospectus, taken as a whole, complied
or will comply in all material respects with the applicable provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
applicable rules and regulations of the Commission thereunder. There is no
material document of a character required to be described in the Registration
Statement, the Preliminary Prospectus or the Final Prospectus or to be filed as
an exhibit to the Registration Statement that is not described or filed as
required.

 

(8)        The Company is not, and does not intend to conduct its business in a
manner in which it would become, an “investment company” as defined in
Section 3(a) of the Investment Company Act of 1940, as amended.

 

5.

Miscellaneous.

 

(a)        Fees and Expenses. The Company shall be responsible for its own
expenses incurred in connection with the transactions contemplated hereby. In
addition, the Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
persons engaged by any Investor) relating to or arising out of the transactions
contemplated hereby.

 

(b)        Binding Agreement; Assignment. This Agreement shall be binding upon,
and shall inure solely to the benefit of, each of the parties hereto, and each
of their respective heirs, executors, administrators, successors and permitted
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. The Investors may assign any and all of these rights and
obligations

 

5

 


--------------------------------------------------------------------------------



 

hereunder to any other person or entity without the prior written consent of the
Company so long as such assignee agrees to be subject to the obligations of the
assigning Investor.

 

(c)        Entire Agreement. This Agreement, including Exhibit A, Schedule I and
Schedule II hereto, constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof and may be amended only by
written execution by both parties. Upon execution by the Company and the
Investors, this Agreement shall be binding on each of the parties hereto.

 

(d)        Consent To Jurisdiction. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED
AND CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES. FURTHERMORE,
THE INVESTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE FEDERAL OR
STATE COURTS LOCATED IN THE STATE OF NEW YORK, NEW YORK COUNTY, IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE COMPANY AND THE INVESTOR (AND, TO THE EXTENT
PERMITTED BY LAW, ON BEHALF OF ITS AND THEIR EQUITY HOLDERS AND CREDITORS)
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(e)        Notices. All notices, requests, consents and other communication
hereunder shall be in writing, shall be mailed by first class registered or
certified mail, or nationally recognized overnight express courier postage
prepaid, and shall be deemed given when so mailed and shall be delivered as
addressed as follows:

 

if to the Company, to:

 

Agfeed Industries, Inc. 

1095 Qing Lan Avenue

Economic and Technical Development Zone

Nan Chang City, Jiangxi Province

China, 330013

 

with a copy mailed to the Company’s legal counsel:

 

Buchanan Ingersoll & Rooney PC

1835 Market Street, 14th Floor

Philadelphia, PA 19103

Attn: William Uchimoto, Esq.

Email: William.Uchimoto@bipc.com

Tel: (215) 665-3813

 

or to such other Person at such other place as the Company shall designate to
the Investors in writing; and if to the Investors, at the addresses as set forth
on Exhibit A hereto, or at such other address or addresses as may have been
furnished to the Company in writing.

 

(f)         Counterparts. This Agreement maybe executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one in the same agreement.

 

 

6

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

AGFEED INDUSTRIES, INC.

 

 

 

By:

/s/ Junhong Xiong

Name:_Junhong Xiong

Title:_ CEO __________

 

 

 

 

INVESTORS:

 

Accepted and agreed to as of the date

first above written:

 

Investor Name (name in which Investor Shares are to be registered):  

 

 

By:__________________________

 



 

Telephone:

 

 

 

 



 

7

 


--------------------------------------------------------------------------------



 

 

 

 Exhibit A

Investors and Addresses

 

 

Investor name (name in which Investor Shares are to be registered):

 

Investor address:

 

 

 



 

8

 


--------------------------------------------------------------------------------



 

 

SCHEDULE I

to

Securities Purchase Agreement

 

 

Name of Investor

 

Aggregate Purchase Price

 

Number of Offered Shares to be

Purchased by Investor

 

 

 

 

 

 

 

$

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

 

 

 

 

*The Aggregate Purchase Price may be paid in US dollars or US dollar equivalent
(based on the official Bank of China exchange rate on the Closing date) in
Chinese RMB.

 

 

Purchase Price Per Share of Common Stock

$19.05

 

 

Date and Time of Closing: April __, 2008 at 11:00 a.m., Eastern Daylight Time

 

 

WIRE INSTRUCTIONS

 

Address:

Account Name:

Account Number:

ABA Routing :Number:

Swift:



 

9

 


--------------------------------------------------------------------------------



 

 

SCHEDULE II

to

  Securities Purchase Agreement

 

Subsidiaries

% Ownership Held by
Company (direct or indirect)

Nanchang Best Animal Husbandry Co., Ltd

100%

Shanghai Best Animal Husbandry Co., Ltd

100%

Guangxi Huigie Science & Technology Feed Co., Ltd.

100%

Lushan Breeder Pig Farm Co., Ltd.

90%

Wannian Xiandai Animal Husbandry Limited Liability Co.

70%

Jiangxi Huyun Livestock Co., Ltd.

70%

Ganzhou Green Animal Husbandry Co., Ltd.

60%

Gang Feng Animal Husbandry Co., Ltd.

100%

Yichun Tianpeng Domestic Livestock Farm, Ltd.

55%

 

 

 

10

 

 

 